                            IN THE DISTRICT COURT OF GUAM
                                  TERRITORY OF GUAM
                                   CRIMINAL MINUTES
                                       GENERAL


CASE NO.: CR-19-00025                          DATE: October 31, 2019

HON. JOAQUIN V. E. MANIBUSAN, JR., Magistrate Judge, Presiding
Law Clerk: None Present                     Court Recorder: Walter Tenorio
Courtroom Deputy: Walter M. Tenorio         Hearing Times: 1:35 - 1:40

APPEARANCES:
Defendant: Joel Po Ymballa                      Attorney: Jeffrey Moots
   Present      Custody   Bond   P.R.             Present   Retained   FPD       CJA
U.S. Attorney: Laura C. Sambataro                                    U.S. Agent:
U.S. Probation: Trina Duenas
Interpreter:                                                         Language:

PROCEEDINGS: Evidentiary Hearing
  z Defendant admits to all the allegations in the petition.
  z Defendant requested to be released to light house recovery as an inpatient,
    government would have no objections if the defendant filed a motion and if a bed space
    is available. Request is denied.
  z Defendant remanded to the custody of the U.S. Marshals Service.



NOTES:




                  Case 1:19-cr-00025 Document 23 Filed 10/31/19 Page 1 of 1
